       Case 2:17-cv-01031-DBB-EJF Document 171 Filed 02/20/20 Page 1 of 3




 GEORGE T. NAEGLE [5001]
 CORTNEY KOCHEVAR [11157]
 R IC H AR D S B R A N D T M ILLE R N E LS O N
 111 East Broadway, Suite 400
 P.O. Box 2465
 Salt Lake City, Utah 84110-2465
 Email: george-naegle@rbmn.com
         cortney-kochevar@rbmn.com
 Telephone: (801) 531-2000
 Fax No. (801) 532-5506
 Attorneys for Defendant Kennon Tubbs, MD


                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 THE ESTATE OF MADISON JODY                          Defendant Kennon Tubbs, M.D.’s
 JENSEN, by her personal representative Jared               Notice of Appeal
 Jensen,
                                                          Case No. 2:17-CV-01031
        Plaintiff,
 vs.
                                                       Case No. 2:17-CV-01031-EJF
 DUCHESNE COUNTY, a Utah                                   Judge David Barlow
 governmental entity; DAVID BOREN, and                Magistrate Judge Evelyn J. Furse
 individual, JARED HARRISON, an
 individual, JASON CURRY, an individual,
 JEREMY CURRY, an individual, JANA
 CLYDE, an individual, LOGAN CLARK, an
 individual, KENNON TUBBS, an individual,
 and JOHN DOES 1-20;

        Defendants.


       Notice is hereby given that Dr. Kennon Tubbs, Defendant in the above-named case and by

and through his counsel of record, George T. Naegle and Cortney Kochevar of RICHARDS BRANDT

MILLER NELSON, hereby appeals to the United States Court of Appeals for the Tenth Circuit from

the Order and Memorandum Decision [DN 168] by the Honorable Judge Dale A. Kimball entered
      Case 2:17-cv-01031-DBB-EJF Document 171 Filed 02/20/20 Page 2 of 3




January 21, 2020, which is attached hereto as Exhibit A. This appeal is made as a matter of right

pursuant to 10th Circuit Rule 3, based on the denial of Defendant Dr. Tubbs’ Motion for Summary

Judgment on the ground of qualified immunity. See Mitchell v. Forsyth, 472 U.S. 511, 527 (1985).

        DATED this 20th day of February, 2020.

                                                   RICHARDS BRANDT MILLER NELSON


                                                   /s/ Cortney Kochevar
                                                   GEORGE T. NAEGLE
                                                   CORTNEY KOCHEVAR
                                                   Attorneys for Defendant Kennon Tubbs, MD
                                                   111 E. Broadway, Suite 400
                                                   Salt Lake City, Utah 84111




                                               2
       Case 2:17-cv-01031-DBB-EJF Document 171 Filed 02/20/20 Page 3 of 3




                                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 20th day of February, 2020, I served the foregoing
Notice of Appeal on the persons identified below as indicated:

  Ryan B. Hancey                                                    U.S. Mail – Postage Prepaid
  Scott S. Bridge                                                   Hand Delivery
  KESLER & RUST                                                     Electronic Filing
  68 S. Main Street, Suite 200                                      Email
  Salt Lake City, Utah 84101
  rhancey@keslerrust.com
  sbridge@keslerrust.com
  Attorneys for Plaintiff

  Michael J. Miller                                                 U.S. Mail – Postage Prepaid
  Kathleen J. Abke                                                  Hand Delivery
  STRONG & HANNI                                                    Electronic Filing
  102 South 200 East, Suite 800                                     Email
  Salt Lake City, UT 84111
  mmiller@strongandhanni.com
  kabke@strongandhanni.com
  Attorneys for Logan Clark, PA-C

  Jesse C. Trentadue                                                U.S. Mail – Postage Prepaid
  Michael W. Homer                                                  Hand Delivery
  Noah M. Hagland                                                   Electronic Filing
  Robert. J. Brennan                                                Email
  SUITTER AXLAND
  8 E. Broadway, Suite 200
  Salt Lake City, UT 84111
  Jesse32@sautah.com
  mhomer@sautah.com
  nhoagland@sautah.com
  rbrennan@sautah.com
  Attorneys for Duchesne County, David Boren, Jared
  Harrison, Jason Curry, Jeremy Curry

  Frank D. Mylar                                                    U.S. Mail – Postage Prepaid
  MYLAR LAW, P.C.                                                   Hand Delivery
  2492 Bengal Blvd.                                                 Electronic Filing
  Salt Lake City, Utah 84121                                        Email
  Mylar-law@comcast.net
  Attorneys for Jana Clyde

                                                     /s/ Cortney Kochevar
G:\EDSI\DOCS\09828\1440\1A73253.DOCX


                                                 3
